Citation Nr: 1047694	
Decision Date: 12/22/10    Archive Date: 12/30/10

DOCKET NO.  08-14 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for migraine headache 
disability.

2.  Entitlement to service connection for an acquired psychiatric 
disability to include bipolar disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel




INTRODUCTION

The Veteran had active military service from January 1991 to 
March 1991.  He had active duty for training (ACDUTRA) from June 
1990 to September 1990.  A DD-214 also indicates that he had one 
month and 29 days of active service prior to his 1990 ACDUTRA; 
the DD-214 does not provide dates for such service.  The Veteran 
has averred he had service from June 1989 to August 1989.

These matters come before the Board of Veterans' Appeals (Board) 
from a January 2007 rating decision of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Wichita, Kansas.  

These matters were previously before the Board in May 2010 and 
were remanded for further development.  The file has now returned 
to the Board for further appellate consideration. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board finds that further development is necessary pursuant to 
VA's duty to assist.  An October 2006 VA psychological assessment 
record reflects that the Veteran's "history can be found in his 
electronic record (see note dated August 12, 2006 by Dr. [M].)"  
No such record is associated with the claims file.  In addition, 
the earliest VA clinical record is from September 27, 2006; 
however, it appears that the Veteran was admitted to VA for 
treatment on September 11, 2006 (See October 25, 2006 discharge 
summary record.)  

The October 2006 psychological assessment record also reflects 
that, prior to transfer to a VA facility, the Veteran had 
initially been admitted to a Stormont-Vail facility for worsening 
depression, irritability, hopeless and suicidal thoughts.  
Records from this private facility are not associated with the 
claims file.  

The Board finds that VA should attempt to obtain all pertinent VA 
clinical records, and private records, for the Veteran relating 
to his mental state and his migraines.  In this regard, the Board 
notes that the October 2006 VA psychological assessment record 
reflects that the Veteran's mental distress "likely spills over 
into somatic symptoms, such as headaches . . . ." 

A February 2008 VA clinical record reflects that the Veteran 
reported that his "Social Security appeal hearing date is 
pending."  VA should attempt to obtain all Social Security 
Administration records, to include all determinations, pertinent 
to the Veteran.

In a statement dated in November 2006, the Veteran stated that in 
July 1989, he was admitted to the hospital at Ft. Dix, New Jersey 
with a temperature of 105.8 degrees.  Clinical (inpatient) 
records are compiled when service members are actually 
hospitalized while in service; however, any records of such 
hospital admission of the Veteran during service have not been 
located.  In this regard, the Board notes that the National 
Personnel Records Center (NPRC), in an August 2010 response to a 
request including for medical records, noted that service medical 
records had been previously provided to VA, and that no other 
medical records were located there.  However, such response did 
not specifically reference a search for inpatient treatment 
records.  As such, the Board finds that a search specific for 
inpatient treatment records by the name of the hospital in which 
the Veteran was treated, and by the dates of the inpatient 
treatment, would be useful in this appeal.  

The Veteran also stated, in the November 2006 written statement, 
that "in talking with doctors," he feels that a high fever in 
July 1989 may be the cause of his mental conditions.  VA should 
request the Veteran to provide VA with the name, address, and an 
authorization for the release of medical records, for all 
clinicians who have indicated that he has a mental condition 
related to service.

If, and only if, any newly obtained evidence indicates that the 
Veteran may have a mental disability or migraine disability 
causally related to service, the Veteran should be scheduled for 
a VA examination to determine the etiology of any such 
disability.  See McLendon v. Nicholson, 20 Vet. App.79, 81 
(2006).

Accordingly, the case is REMANDED for the following action:

1.  Request the appellant to identify all 
medical providers (VA and private) from whom 
he has received mental health/psychiatric 
treatment, and to complete and return a 
provided VA Form 21-4142, Authorization and 
Consent to Release Information, for each 
mental health medical treatment provider 
identified, to include a Stormont-Vail 
facility, and all clinicians who have 
indicated that he may have a mental condition 
related to a high fever in July 1989.  After 
obtaining completed VA Forms 21-4142, the AOJ 
should attempt to obtain all identified 
pertinent medical records.  The RO must also 
attempt to obtain all pertinent VA treatment 
records, to include records from August 12, 
2006 by Dr. M, and records from September 11, 
2006 to present, not already associated with 
the claims file.

2.  Contact the Social Security 
Administration (SSA) and obtain a copy of 
all agency records and any decision which 
awarded or denied the Veteran SSA 
disability benefits, including all medical 
records used to make the decision.  

3.  Contact the National Personnel Records 
Center (NPRC) or any other appropriate 
facility, to include the Fort Dix hospital 
directly, and request copies of all 
clinical (inpatient) records for the 
Veteran for treatment at a Fort Dix medical 
facility in July 1989. 

If any of the above searches for any such 
records yields negative results, this fact 
should be noted in the claims folder.  All 
documents received by VA should be 
associated with the claims folder.

4.  If, and only if, any newly obtained 
evidence indicates that the Veteran may have 
a psychiatric disability or migraine 
disability causally related to service, the 
Veteran should be scheduled for a VA 
examination to determine the etiology of any 
such disability.  The examiner is requested 
to furnish an opinion concerning whether it 
is at least as likely as not (50 percent or 
greater) that the Veteran has a current 
psychiatric disability and/or migraine 
disability causally related to his military 
service.  The claims folder should be 
reviewed in conjunction with such examination 
and the examination report should indicate 
that such a review was performed.  Any 
opinion expressed should be accompanied by a 
complete rationale. 
 
The Veteran should be advised that failure to 
appear for an examination as requested, and 
without good cause, could adversely affect 
his claims, to include denial.  See 38 C.F.R. 
§ 3.655 (2010).  

5.  Thereafter, readjudicate the issues on 
appeal, considering all evidence received 
since the October 2010 supplemental 
statement of the case.  If any benefit 
sought is not granted, issue a supplemental 
statement of the case and afford the 
appellant and his representative an 
appropriate opportunity to respond.  The 
case should be returned to the Board, as 
warranted


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


